Opinion filed November 19, 2020




                                                 In The

            Eleventh Court of Appeals
                                             __________

                                      No. 11-20-00168-CV
                                          __________
       IN THE MATTER OF THE GUARDIANSHIP OF E.M.D.

                     On Appeal from the County Court at Law No. 2
                                 Ector County, Texas
                          Trial Court Cause No. G1297-CC

                           MEMORANDUM OPINION
        Appellant, Billie Dean, has filed in this court a motion to dismiss this appeal.
Appellant requests that this appeal be dismissed as the issues to be raised have
already been addressed by this court in related proceedings. In accordance with
Appellant’s request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


November 19, 2020                                                           PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.